Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Claims 40-59 are presented for examination.
Response to Arguments
3.	Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
With respect to claim 40, applicant argues “At a minimum, Arnone does not disclose, teach, or suggest one or more processors configured to “determine that the first location information corresponds to a location type” as recited in Claim 40 (see at least applicant’s remarks pg. 7).  As recited in the previous office action, Arnone teaches “In an act 110, communication of some or all of the indications provided in acts 102 through 110 the matching module is facilitated. The matching module may be configured to compare the first geographic location, the first time, and at least one of the first user's preferences and the first user's characteristics, to: a second geographic location of a second user, a second time associated with the second geographic location, and at least one of preferences and characteristics of a second user. This comparison may be made to determine whether a match exists between the first user and the second user” (see at least ¶ [0067]).  The claim does not uniquely and particularly define the term “location type” so as to distinguish from the applied art.  During patent examination, the claims must be given their broadest reasonable interpretation.   See MPEP 2111.  The term “location type" is broadly claimed, therefore broadly interpreted.  Therefore, second geographic location of a second user, a second time associated with the second geographic location, and at least one of preferences and characteristics of a second user is tantamount to location type.  Lastly, applicant argues, “the Office Action has not articulated a rational basis for combining Arnone with Schlusser” (see applicant’s remarks pgs. 8-9).  
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 40-59 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 40-59 of copending Application No. 17/401,039 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claim(s) 40-42,  are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0188261 A1 by Arnone et al. (provided by applicant, hereafter referred to as Arnone).
Regarding claim 40, Arnone teaches a system (see at least Fig. 1), comprising: an interface (~ see at least ¶ [0086]; “In addition, the computer system may contain one or more interfaces that connect the computer system to a communication network (in addition or as an alternative to the interconnection mechanism”)) configured to: 
receive first location information of a first location at which a first user was present (~ see at least Fig. 2 and ¶ [0063]-[0065]; “In an act 108, an indication is provided as to whether the first user's physical presence is associated with the first geographic location at the first time.”); 
one or more processors communicatively coupled to the interface (~ see at
least ¶ [0089]: “When implemented in software, the software code can be executed on any suitable processor or collection of processors, whether provided in a single computer or distributed among multiple computers.”) and configured to: 
determine that the first location information corresponds to a location type (~ see at least ¶ [0067]; “In an act 110, communication of some or all of the indications provided in acts 102 through 110 the matching module is facilitated. The matching module may be configured to compare the first geographic location, the first time, and at least one of the first user's preferences and the first user's characteristics, to: a second geographic location of a second user, a second time associated with the second geographic location, and at least one of preferences and characteristics of a second user. This comparison may be made to determine whether a match exists between the first user and the second user.”), determine that the location type corresponds to a preference of a second user (see at least Fig. 6, ¶ [0011], and [0076]; “In some embodiments, a match is a positive result of an analysis of the first geographic location, the characteristics and/or preferences of the first user, a second geographic location of the second user, and the characteristics and/or preferences of the second user.”); and 
in response to determining that the location type corresponds to a preference of the second user, cause information to be presented to the second user, the information to be presented to the second user indicating that the first user and the second user have the location type in common (see at least ¶ [0076]; “In an act 502, characteristics and/or preferences of a first user are indicated via a user interface. A first geographic location associated with the characteristics and/or preferences of the first user is indicated in an act 504. In an act 506, it is indicated that in a case where a match is determined to exist between the first user and a second user, a communication should not be sent to the second user regarding the first user. In some embodiments, this indication is provided by the first user. In a further act 508, in a case where a match is determined between the first user and the second user, a communication regarding the second user is received. In some embodiments, this communication is received by the first user.”). 
Regarding claim 41, Arnone teaches the system of Claim 40.  In addition, Arnone teaches wherein a profile of a second user comprises the preference of the second user (see at least Fig. 5 and ¶ [0073]; “Indications 414, 416 and 418 of characteristics and/or preferences of a second user”).
Regarding claim 42, Arnone teaches the system of Claim 40.  In addition, Arnone teaches wherein the interface is further configured to receive an indication from the second user to receive information about users who visit similar location types as the second user (see at least ¶ [0049]; “The network system may then analyze the preferences indicated by the user relative to the characteristics of one or more other user profiles. For example, if the preference entered by the user indicates a geographic location and an associated time period of the present time through two hours later, the system may check the present location of other user profiles and additionally check any indicated future locations (during the next two hours) provided by other users. In this manner, the network system discovers matches across two or three-dimensional space and time.”).
Regarding claim 43, Arnone teaches the system of Claim 40.  In addition, Arnone teaches wherein: the interface is further configured to receive second location information of a second location at which the second user was present (see at least Fig. 3); and the processor is further configured to determine that the second location information corresponds to the location type (see at least Fig. 3).
Regarding claim 44, Arnone teaches the system of Claim 40.  In addition, Arnone teaches  wherein the interface is further configured to present a profile of the first user to the second user (see at least ¶ [0021]-[0022]).
Regarding claim 47, Arnone teaches a non-transitory computer-readable medium encoded with logic (see at least ¶ [0080]-[0083]), the logic configured when executed to:
receive first location information of a first location at which a first user was present (~ see at least Fig. 2 and ¶ [0063]-[0065]; “In an act 108, an indication is provided as to whether the first user's physical presence is associated with the first geographic location at the first time.”); 
determine that the first location information corresponds to a location type (~ see at least ¶ [0067]; “In an act 110, communication of some or all of the indications provided in acts 102 through 110 the matching module is facilitated. The matching module may be configured to compare the first geographic location, the first time, and at least one of the first user's preferences and the first user's characteristics, to: a second geographic location of a second user, a second time associated with the second geographic location, and at least one of preferences and characteristics of a second user. This comparison may be made to determine whether a match exists between the first user and the second user.”);
determine that the location type corresponds to a preference of a second user (see at least Fig. 6, ¶ [0011], and [0076]; “In some embodiments, a match is a positive result of an analysis of the first geographic location, the characteristics and/or preferences of the first user, a second geographic location of the second user, and the characteristics and/or preferences of the second user.”); and 
in response to determining that the location type corresponds to a preference of the second user, cause information to be presented to the second user, the information to be presented to the second user indicating that the first user and the second user have the location type in common (see at least ¶ [0076]; “In an act 502, characteristics and/or preferences of a first user are indicated via a user interface. A first geographic location associated with the characteristics and/or preferences of the first user is indicated in an act 504. In an act 506, it is indicated that in a case where a match is determined to exist between the first user and a second user, a communication should not be sent to the second user regarding the first user. In some embodiments, this indication is provided by the first user. In a further act 508, in a case where a match is determined between the first user and the second user, a communication regarding the second user is received. In some embodiments, this communication is received by the first user.”). 
Regarding claim 48, Arnone teaches the computer-readable medium of Claim 47.   In addition, Arnone further teaches wherein a profile of a second user comprises the preference of the second user (see at least Fig. 5 and ¶ [0073]; “Indications 414, 416 and 418 of characteristics and/or preferences of a second user”).
Regarding claim 49, Arnone teaches the computer-readable medium of Claim 47.  In addition, Arnone further teaches wherein the logic is further configured to receive an indication from the second user to receive information about users who visit similar location types as the second user (see at least ¶ [0049]; “The network system may then analyze the preferences indicated by the user relative to the characteristics of one or more other user profiles. For example, if the preference entered by the user indicates a geographic location and an associated time period of the present time through two hours later, the system may check the present location of other user profiles and additionally check any indicated future locations (during the next two hours) provided by other users. In this manner, the network system discovers matches across two or three-dimensional space and time.”).
Regarding claim 50, Arnone teaches the computer-readable medium of Claim 47.  In addition, Arnone teaches wherein the logic is further configured to: receive second location information of a second location at which the second user was present (see at least Fig. 3); and determine that the second location information corresponds to the location type (see at least Fig. 3).
Regarding claim 51, Arnone teaches the computer-readable medium of Claim 47.  In addition, Arnone teaches wherein the logic is further configured to present a profile of the first user to the second user (see at least ¶ [0021]-[0022]).
Regarding claim 54, Arnone teaches a method, comprising:
receiving first location information of a first location at which a first user was present (~ see at least Fig. 2 and ¶ [0063]-[0065]; “In an act 108, an indication is provided as to whether the first user's physical presence is associated with the first geographic location at the first time.”); 
determining that the first location information corresponds to a location type (~ see at least ¶ [0067]; “In an act 110, communication of some or all of the indications provided in acts 102 through 110 the matching module is facilitated. The matching module may be configured to compare the first geographic location, the first time, and at least one of the first user's preferences and the first user's characteristics, to: a second geographic location of a second user, a second time associated with the second geographic location, and at least one of preferences and characteristics of a second user. This comparison may be made to determine whether a match exists between the first user and the second user.”);
determining that the location type corresponds to a preference of a second user (see at least Fig. 6, ¶ [0011], and [0076]; “In some embodiments, a match is a positive result of an analysis of the first geographic location, the characteristics and/or preferences of the first user, a second geographic location of the second user, and the characteristics and/or preferences of the second user.”); and 
in response to determining that the location type corresponds to a preference of the second user, cause information to be presented to the second user, the information to be presented to the second user indicating that the first user and the second user have the location type in common (see at least ¶ [0076]; “In an act 502, characteristics and/or preferences of a first user are indicated via a user interface. A first geographic location associated with the characteristics and/or preferences of the first user is indicated in an act 504. In an act 506, it is indicated that in a case where a match is determined to exist between the first user and a second user, a communication should not be sent to the second user regarding the first user. In some embodiments, this indication is provided by the first user. In a further act 508, in a case where a match is determined between the first user and the second user, a communication regarding the second user is received. In some embodiments, this communication is received by the first user.”). 
Regarding claim 55, Arnone teaches the method of Claim 54. In addition, Arnone teaches wherein a profile of a second user comprises the preference of the second user (see at least Fig. 5 and ¶ [0073]; “Indications 414, 416 and 418 of characteristics and/or preferences of a second user”).
Regarding claim 56, Arnone teaches the method of Claim 54.  In addition, Arnone further teaches further comprising receiving an indication from the second user to receive information about users who visit similar location types as the second user (see at least ¶ [0049]; “The network system may then analyze the preferences indicated by the user relative to the characteristics of one or more other user profiles. For example, if the preference entered by the user indicates a geographic location and an associated time period of the present time through two hours later, the system may check the present location of other user profiles and additionally check any indicated future locations (during the next two hours) provided by other users. In this manner, the network system discovers matches across two or three-dimensional space and time.”).
Regarding claim 57, Arnone teaches the method of Claim 54.  In addition, Arnone teaches further comprising: receiving second location information of a second location at which the second user was present (see at least Fig. 3); and determining that the second location information corresponds to the location type (see at least Fig. 3).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 45, 46, 52, 53, 58, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0188261 A1 by Arnone et al. (provided by applicant, hereafter referred to as Arnone), in view of US 2011/0270959 A1 by Schlusser (hereafter referred to as Schlusser).
Regarding claim 45, Arnone teaches the system of Claim 40.  
Arnone does not appear to specifically disclose wherein the processor is further configured to add the location type to a profile of the first user.
In the same field of endeavor, Schlusser teaches wherein the processor is further configured to add the location type to a profile of the first user (~ see at least ¶ [0221], [0222], [0233], [0234]; “generating a profile of the user's behavior and preferences based on the plurality of locations and times a which the user of the mobile radio terminal accesses the client application; modifying a display of the client application based on the profile of the user's behavior and preferences.”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the profile taught by Tseng with the profile modification taught by Schlusser in order to alleviate significant complexity required to implement basic functionality.
Regarding claim 46, Arnone teaches the system of Claim 40.  
Arnone does not appear to specifically disclose wherein the processor is further configured to add a preference of the first user to a profile of the first user, the preference comprising the location type.
In the same field of endeavor, Schlusser teaches wherein the processor is further configured to add a preference of the first user to a profile of the first user, the preference comprising the location type (~ see at least ¶ [0221], [0222], [0233], [0234]; “generating a profile of the user's behavior and preferences based on the plurality of locations and times a which the user of the mobile radio terminal accesses the client application; modifying a display of the client application based on the profile of the user's behavior and preferences.”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the profile taught by Tseng with the profile modification taught by Schlusser in order to alleviate significant complexity required to implement basic functionality.
Regarding claim 52, Arnone teaches the computer-readable medium of Claim 47.  
Arnone does not appear to specifically disclose wherein the logic is further configured to add the location type to a profile of the first user.
In the same field of endeavor, Schlusser teaches wherein the logic is further configured to add the location type to a profile of the first user (~ see at least ¶ [0221], [0222], [0233], [0234]; “generating a profile of the user's behavior and preferences based on the plurality of locations and times a which the user of the mobile radio terminal accesses the client application; modifying a display of the client application based on the profile of the user's behavior and preferences.”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the profile taught by Tseng with the profile modification taught by Schlusser in order to alleviate significant complexity required to implement basic functionality.
Regarding claim 53, Arnone teaches the computer-readable medium of Claim 47. 
Arnone does not appear to specifically disclose wherein the logic is further configured to add a preference of the first user to a profile of the first user, the preference comprising the location type.
In the same field of endeavor, Schlusser teaches wherein the logic is further configured to add a preference of the first user to a profile of the first user, the preference comprising the location type (~ see at least ¶ [0221], [0222], [0233], [0234]; “generating a profile of the user's behavior and preferences based on the plurality of locations and times a which the user of the mobile radio terminal accesses the client application; modifying a display of the client application based on the profile of the user's behavior and preferences.”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the profile taught by Tseng with the profile modification taught by Schlusser in order to alleviate significant complexity required to implement basic functionality.
Regarding claim 58, Arnone teaches the method of Claim 54. 
Arnone does not appear to specifically disclose further comprising adding the location type to a profile of the first user.
In the same field of endeavor, Schlusser teaches further comprising adding the location type to a profile of the first user (~ see at least ¶ [0221], [0222], [0233], [0234]; “generating a profile of the user's behavior and preferences based on the plurality of locations and times a which the user of the mobile radio terminal accesses the client application; modifying a display of the client application based on the profile of the user's behavior and preferences.”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the profile taught by Tseng with the profile modification taught by Schlusser in order to alleviate significant complexity required to implement basic functionality.
Regarding claim 59, Arnone teaches the method of Claim 54. 
Arnone does not appear to specifically disclose further comprising adding a preference of the first user to a profile of the first user, the preference comprising the location type.
In the same field of endeavor, Schlusser teaches further comprising adding a preference of the first user to a profile of the first user, the preference comprising the location type (~ see at least ¶ [0221], [0222], [0233], [0234]; “generating a profile of the user's behavior and preferences based on the plurality of locations and times a which the user of the mobile radio terminal accesses the client application; modifying a display of the client application based on the profile of the user's behavior and preferences.”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the profile taught by Tseng with the profile modification taught by Schlusser in order to alleviate significant complexity required to implement basic functionality.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465